IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50600
                        Conference Calendar



JALIL RAJAII FLOYD,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, Executive Director; GARY JOHNSON,
Executive Director Texas Department of Criminal Justice;
VICTOR RODRIGUEZ; WILLIAM BROOKS, Director,
Texas Department of Criminal Justice - Board of Pardon and
Paroles Division,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-01-CV-688-SS
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Jalil Rajaii Floyd appeals the district court’s denial of

his FED. R. CIV. P. 59(e) motion following the sua sponte

dismissal of his 42 U.S.C. § 1983 complaint.   Floyd generally

asserts that the district should have permitted the voluntary

withdrawal of his complaint so that he could have filed amended


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50600
                                -2-

pleadings.   Because Floyd fails to demonstrate that the district

court abused its discretion in denying his FED. R. CIV. P. 59(e)

motion, we AFFIRM.   See Edward H. Bolin Co. v. Banning Co., 6
F.3d 350, 353 (5th Cir. 1993).

     AFFIRMED.